EXHIBIT 10.4




Environmental Indemnification and Release Agreement

[Inland/City Center of White Plains]

This Environmental Indemnification and Release Agreement (this "Agreement") is
made as of the 28th day of September, 2012, by and between INLAND DIVERSIFIED
WHITE PLAINS CITY CENTER, LLC, a Delaware limited liability company ("Borrower")
and INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation (the
"Guarantor") and BANK OF AMERICA, N.A., a national banking association (together
with its successors and assigns, "Lender").  For purposes of this Agreement, the
Borrower and the Guarantor are referred to as the "Obligors".

Recitals

Borrower has requested that Lender make a loan (the "Loan") to Borrower
evidenced by a Promissory Note of even date herewith made by Borrower payable to
the order of Lender in the principal amount of Ninety-Nine Million and No/100
Dollars ($99,000,000.00), which Loan is secured by a Fee and Leasehold Mortgage,
Assignment of Leases and Rents and Security Agreement (the "Mortgage") of even
date herewith, as may be amended from time to time, conveying and encumbering
certain real and personal property as therein described (collectively, the
"Property"), including the land described in Exhibit A which is attached hereto
and made a part hereof and guaranteed by Guarantors pursuant to that certain
Guaranty of even date herewith, as may be amended from time to time.  As a
condition precedent to making the Loan, Lender has required that Obligors
execute and deliver this Agreement to Lender.  The term "Loan Documents" as used
herein is defined in the Mortgage.  This Agreement is one of the Loan Documents.

Agreements

Section 1.

Definitions.

As used in this Agreement, the terms defined in the Preamble and in the Recitals
hereto shall have the respective meanings specified therein, and the following
additional terms shall have the meanings specified:

"At" or "at," when used with respect to the Property or any property adjacent to
the Property, means "on, at, in, under, above or about."

"Corrective Work" means the removal, relocation, elimination, remediation or
encapsulation, of Hazardous Material, from all or any portion of the Property,
and surrounding areas and, to the extent thereby required, the reconstruction
and rehabilitation of the Property (i) pursuant to, and in compliance with,
Environmental Requirement, or (ii) if the present or future use, operation,
leasing, development, construction, alteration or refinancing of the Property is
limited or restricted in any way by reason of the existence of such Hazardous
Material.

"Environmental Claim" means any complaint, action, notice, order, claim,
investigation, judicial or administrative proceeding or action, or other similar
claims or communications from any Person (defined below) involving or alleging
any non-compliance with any Environmental Requirement (defined below) or the
existence of any unsafe or hazardous condition resulting from or related to the
Release (defined below) of any Hazardous Material (defined below).

"Environmental Law" means any and all applicable federal, state or local laws,
statutes, ordinances, rules, regulations, orders, principles of common law,
judgments, permits, licenses or other determinations of any judicial or
regulatory authority, now or hereafter in effect, imposing liability,
establishing standards of conduct or otherwise relating to protection of the
environment (including natural resources, surface water, groundwater, soils, and
indoor and ambient air), health and safety, land use matters or the presence,
generation, treatment, storage, disposal, Release or threatened Release,
transport or handling of any Hazardous Material.

“Environmental Report” means that certain ESA phase I report completed by CBRE,
Inc 2700 Post Oak Boulevard, Suite 250, Houston, TX and dated June 26, 2012.





Page 1




 




"Environmental Requirement" means any Environmental Law, or any other applicable
agreement or restriction (including any condition or requirement imposed by any
third party or insurance or surety company), now or hereafter in effect, which
relates to any matters addressed by any Environmental Law, Hazardous Material,
or the prevention of any unsafe or hazardous condition resulting from or related
to the Release of any Hazardous Material.

"Hazardous Material" means any substance, material, element, compound, waste or
chemical, whether solid, liquid or gaseous, which is defined, listed, classified
or otherwise regulated in any way under any Environmental Laws, or any other
such substances or conditions (including asbestos, polychlorinated biphenyls,
mold and other mycotoxins or fungi) which may create any unsafe or hazardous
condition or pose any threat to health and safety.

"Indemnified Losses" means incurred and potential damages, losses, liabilities,
costs and expenses of Corrective Work, obligations, penalties, fines,
impositions, fees, levies, decline in value of the Property, lien removal or
bonding costs, claims, litigation, demands, defenses, judgments, suits,
proceedings, costs, disbursements or expenses (including, without limitation,
attorneys’, consultants’ and experts’ reasonable fees and disbursements) of any
kind and nature whatsoever, including interest thereon, at the rate of interest
payable under the note evidencing the Loan.

"Indemnified Party" means and includes Lender, any Persons owned or controlled
by, owning or controlling, or under common control or affiliated with Lender,
any participants in the Loan, the directors, officers, partners, employees and
agents of Lender and/or such Persons, and the successors and assigns of each of
the foregoing Persons.

"Person" means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
governmental authority or any other entity.

"Release" means the presence of or any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, seeping,
migrating, dumping or disposing of any Hazardous Material (including the
abandonment or discarding of barrels, drums, tanks, and other similar
containers, containing any Hazardous Material) into the indoor or outdoor
environment.

"Transition Date" means the earlier of the following two dates:  (a) the date on
which the indebtedness and obligations secured by the Mortgage have been paid,
performed and finally discharged in full (without possibility for disgorgement),
and the Mortgage has been released; or (b) the date on which the lien of the
Mortgage is fully and finally foreclosed or a conveyance by deed in lieu of such
foreclosure is fully and finally effective and possession of the Property has
been given to and accepted by Lender or any other purchaser or grantee free of
occupancy and claims to occupancy by Borrower and its heirs, devisees,
representatives, successors and assigns; provided that, if such payment,
performance, release, foreclosure or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Transition Date shall be deemed not to have
occurred until such challenge is validly released, dismissed with prejudice or
otherwise barred by law from further assertion.

Section 2.

Representations and Warranties.

Except as explicitly set forth in the Environmental Report, Borrower, after
appropriate due inquiry and investigation in accordance with good commercial or
customary practices, including an investigation into the previous uses and
ownership of the Property, hereby represents and warrants to, and covenants
with, Lender, without regard to whether Lender has or hereafter obtains any
knowledge or information related to these matters, as follows:

(a)

Use of the Property.  During the period of Borrower’s ownership or operation of
the Property, and, based solely on the Environmental Report, during the period
prior to Borrower’s ownership or operation of the Property, (i) the Property has
not been used as a treatment, storage or disposal site for any Hazardous
Material, for any other waste disposal activities, for industrial or
manufacturing purposes or for any other use which could give rise to the Release
of any Hazardous Material at the Property or which could create any unsafe or
hazardous condition resulting from or related to the Release of any Hazardous
Material, and to the best of Obligors’ knowledge, no such use on any adjacent
property has occurred at any time prior to the date hereof; (ii) there has been
no Release at or from the Property or, to the best of Obligors’ knowledge, at or
from any disposal or treatment facility which received Hazardous Materials
generated by the Obligors or at the Property; and (iii) no active, inactive or
abandoned under-ground or above-ground storage tanks or similar containers, or
any groundwater or monitoring wells of any kind, are or have been located at the
Property.  

(b)

Environmental Claims.  No Environmental Claim has been asserted against Obligors
or, based solely on the Environmental Report, with respect to the Property.
 Obligors do not have knowledge of any threatened or





Page 2




 




pending Environmental Claim against Borrower or, based solely on the
Environmental Report, the Property or any facility that may have received
Hazardous Material generated by Borrower or at the Property.  Based solely on
the Environmental Report, no Environmental Claim has been filed against any
adjacent property.

(c)

Compliance with Laws.  During the period of Borrower’s ownership or operation of
the Property, and, to the best of Obligors’ knowledge, during the period prior
to Borrower’s ownership or operation of the Property, the past and present
conditions, uses and activities at the Property have complied with all
Environmental Requirements.  Borrower holds and has held all licenses, permits
and approvals required by any governmental authority under any Environmental
Requirement in connection with the ownership or operation of the business at the
Property and has timely prepared, submitted and made all filings, reports, plans
and notifications required under any Environmental Requirement.  Borrower has
furnished to Lender a copy of all reports, permits, assessments, investigations,
correspondence and other documents and information in Borrower’s possession
which relate to environmental conditions at the Property and any other matters
addressed by or relating to compliance with any Environmental Requirement.

(d)

Environmental Insurance.  Borrower has never applied for and been denied
environmental impairment liability insurance coverage relating to the Property.
 Borrower has furnished to Lender a copy of all such environmental insurance
policies, and all applications (whether denied, accepted or pending), related to
Borrower or the Property.  At Lender’s request, Borrower shall cause Lender to
be named as an additional insured on any such policy currently in effect.

Section 3.

Covenants and Agreements.

(a)

Compliance with Environmental Requirements.  Borrower will not cause, commit,
permit or allow to continue: (i) any non-compliance with any Environmental
Requirement by Borrower, any tenant or any other Person, by or with respect to
the Property or any use of or condition or activity at the Property; (ii) the
generation, storage or use of any Hazardous Material at the Property, except for
Hazardous Materials that are commonly legally used, stored or generated (and in
such amounts commonly legally used, stored or generated) as a consequence of
using the Property for its permitted business purposes, but only so long as the
use, storage or generation of such Hazardous Materials is in full compliance
with all Environmental Requirements; (iii) the treatment, disposal or
unauthorized Release of any Hazardous Material at the Property in any manner;
(iv) the installation of any above-ground or below-ground storage tanks or other
containers containing Hazardous Materials at the Property; (v) any other
activity which could create any unsafe or hazardous condition resulting from or
related to Hazardous Materials at the Property; or (vi) the attachment of any
environmental lien to the Property.  Obligors acknowledge that Hazardous
Materials may permanently and materially impair the value and use of the
Property and shall perform all actions necessary to protect the fair market
value of the Property from impairment as a result of Hazardous Materials.

(b)

Notice to Lender.  If, at any time, Obligors become aware, or have reasonable
cause to believe, that any Release or threatened Release of any Hazardous
Material has occurred or will occur at the Property, or if Obligors identify or
otherwise become aware of any noncompliance or alleged non-compliance with any
Environmental Requirement by Obligors or at the Property, any threatened or
pending Environmental Claim related to the Property or any event or condition
which could result in an Environmental Claim, Obligors shall notify Lender
immediately in writing of such circumstance and shall include a full description
of all relevant information.  Obligors shall, upon receipt, promptly deliver to
Lender a copy of any report, audit, summary or investigation, of any kind or
character, whether prepared by or on behalf of Obligors or by any other Person,
related to environmental conditions at the Property or the compliance status of
the Property with respect to any Environmental Requirement.  

(c)

Site Assessments and Information.  If Lender shall ever have reason to believe
that any Release or threatened Release of a Hazardous Material or any
non-compliance with any Environmental Requirement has occurred with respect to
the Property, or if any Environmental Claim is made or threatened with respect
to the Property, or if an Event of Default (as defined in the Mortgage) occurs,
or following the completion of any corrective action pursuant to Subsection (d)
of Section 3, Obligors shall, within thirty (30) days of written request by
Lender and at Obligors’ expense, provide to Lender an environmental site
assessment and compliance audit of the Property which addresses such conditions.
 Such environmental site assessment and compliance audit shall be performed to
the reasonable satisfaction of Lender, in accordance with good environmental
engineering practices and by a consulting firm reasonably acceptable to Lender.
 Each report shall be addressed to Lender.  A copy of each report and all
supporting documents shall be promptly furnished to Lender.





Page 3




 




(d)

Response to Releases, Non-Compliance and Environmental Claims.  Obligors shall,
in compliance with all Environmental Requirements, promptly undertake and
complete any and all investigations, testing, or abatement, clean up,
remediation, response or other corrective action necessary or recommended to:
(i) remove, remediate, clean up or abate any Release or threatened Release of
any Hazardous Material at or from the Property; (ii) correct any non-compliance
with any Environmental Requirement by Obligors or at the Property; (iii) address
any unsafe or hazardous condition at the Property resulting from or related to
any Hazardous Material; or (iv) make an appropriate response to any threatened
or pending Environmental Claim related to Obligors or the Property.  Any report
or other document prepared in response to any of these events shall be addressed
to Lender.  A copy of any such report or other document (and all supporting
documents) shall be promptly furnished to Lender.  If requested by Lender,
Obligors shall provide to Lender, within thirty (30) days of Lender’s request, a
bond, letter of credit or other financial assurance evidencing to Lender’s
satisfaction that all necessary funds are readily available to pay the costs and
expenses of the required actions and to discharge any liens established against
the Property.  

(e)

Lender’s Rights.  Lender shall have the right, but not the obligation, without
limitation of Lender’s rights under the other Loan Documents, and at Obligors’
sole risk and expense, to enter onto the Property and/or to take, or cause to be
taken, such actions as Lender deems necessary or advisable to investigate, clean
up, remediate or otherwise respond to, address or correct any of the issues
addressed in this Agreement; provided, that Lender shall exercise such right
subject to reasonable restrictions to doing so set forth in the Leases,
Condominium Declaration related to the Property and other agreements affecting
the Property.  Obligors shall reimburse Lender on demand for the costs of any
such action.  Lender agrees, however, that, except in the case of an emergency,
Lender will take such action only after written notice to Obligors of the
circumstances and the failure by Obligors, within a reasonable period of time
following receipt of such notice, to commence or diligently pursue to completion
the appropriate corrective action.  Lender owes no duty of care to protect
Obligors or any other Person against, or to inform Obligors or any other Person
of, any Hazardous Material or other environmental condition affecting the
Property.

Section 4.

Indemnification.

(a)

Indemnified Matters.  Obligors hereby agree to protect, indemnify, defend,
release and hold each Indemnified Party harmless from and against, and reimburse
each Indemnified Party on demand for, any and all losses, costs, liabilities
(including strict liabilities), claims (including Environmental Claims),
damages, expenses (including reasonable attorneys’ fees incurred in connection
with enforcing this provision), penalties or fines of any kind whatsoever paid,
incurred or suffered by, or asserted against, any Indemnified Party by any
Person in connection with, arising out of or resulting in any way whatsoever
from:  

(i)

the presence, Release or threatened Release of any Hazardous Material at or from
the Property, on or before the Transition Date; or

(ii)

the breach of any representation, warranty, covenant or agreement contained in
this Agreement because of any act, omission, event or condition existing or
occurring on or before the Transition Date; or

(iii)

any violation or potential violation, on or before the Transition Date, of any
Environmental Requirement in effect on or before the Transition Date, regardless
of whether any act, omission, event or circumstance giving rise to the violation
constituted a violation at the time of the occurrence or inception of such act,
omission, event or circumstance; or

(iv)

any Environmental Claim related to any, act, omission, event or condition
existing or occurring in connection with the use or occupancy of the Property at
any time on or before the Transition Date; or

(v)

the filing or imposition of any environmental lien against the Property; or

(vi)

the enforcement of this Agreement on the assertion by the Obligors of any
defense to their obligations hereunder (except the successful defense of actual
performance not subject to further appeal).

and regardless of whether any matter set forth in the foregoing Subsections (i)
through (vi) was caused by Obligor, a prior owner of the Property, or any other
Person whatsoever.  Such indemnity shall not apply, however, to a particular
Indemnified





Page 4




 




Party to the extent that the subject of the indemnification is or was caused by
or arises out of the sole or gross negligence or willful misconduct of that
particular Indemnified Party.  

(b)

Defense of Claims.  Upon demand by an Indemnified Party, Obligors shall
diligently defend any Environmental Claim which relates to the Property or is
threatened or commenced against such Indemnified Party, all at Obligors’ own
cost and expense and by counsel to be approved by Lender in the exercise of its
reasonable judgment.  In the alternative, Lender may elect, at any time and for
any reason, to conduct its own defense through counsel selected by Lender and at
the sole cost and expense of Obligors.

(c)

Lender’s Title/Possession.  If Lender, or any of its successors, or affiliates
or participants, or any other party, takes (i) title to the Property at a
foreclosure sale, at a sale pursuant to a power of sale under a mortgage or deed
of trust, or by deed in lieu of foreclosure, or by exercise of other remedial
rights; or (ii) possession, custody and control of the Property as a
mortgagee-in-possession or through court-designated receiver and Borrower, and
its successors or affiliates, never reacquires such possession, custody and
control, then the Indemnified Losses shall not include or apply to any Hazardous
Material which is initially placed on, in or under all or any portion of the
Property at any time thereafter.

Section 5.

Release.

Obligors hereby release and forever discharge, and covenant not to sue, each
Indemnified Party from any and all claims, injuries, demands, costs, penalties,
attorneys’ fees, costs of litigation and causes of action of any kind
whatsoever, now or hereafter in existence, known or unknown, which Obligors may
have against any Indemnified Party and which are related to events, omissions or
circumstances arising from or related to the Property or matters addressed in
this Agreement, including any actions taken pursuant to Subsection (e) of
Section 3 or any events described in Subsection (a) of Section 4.  The release
set forth in this Section 5 shall not apply, however, to a particular
Indemnified Party to the extent that the subject of the release is or was caused
by or arises out of the sole or gross negligence or willful misconduct of that
particular Indemnified Party.  To the extent permitted by applicable law , the
Obligors hereby expressly and unconditionally waive, in connection with any
suit, action or proceeding brought by Lender under, in connection with or
arising out of this Agreement, any and every right they may have to (i)
injunctive relief, (ii) interpose any counterclaim therein and (iii) have the
same consolidated with any other or separate suit, action or proceeding.
 Nothing herein contained shall prevent or prohibit the Obligors from
instituting or maintaining a separate action against you with respect to any
asserted claim.

Section 6.

Notices.

All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified at the end of this Agreement (unless changed
by similar notice in writing given by the particular party whose address is to
be changed) or by facsimile.  Any such notice or communication shall be deemed
to have been given either at the time of personal delivery or, in the case of
courier or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of facsimile, upon receipt.
 Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt; provided that service of a notice or
communication required by any applicable statute shall be considered complete
when the requirements of that statute are met.  This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in any Loan Document or to require giving of notice or demand to or upon any
Person in any situation or for any reason.

Section 7.

Miscellaneous.

(a)

Consideration.  Obligors acknowledge that Lender has relied and will rely on the
representations, warranties, covenants and agreements herein in closing and
funding the Loan and that the execution and delivery of this Agreement is an
essential condition but for which Lender would not close or fund the Loan.  

(b)

Survival.  The representations, warranties, covenants and agreements in this
Agreement shall be binding upon Obligors and their successors, assigns and legal
representatives and shall inure to the benefit of Lender and its successors,
assigns and legal representatives and participants in the Loan; and shall not
terminate on the Transition Date or upon the release, foreclosure or other
termination of the Mortgage, but will survive the Transition Date, the payment
in full of





Page 5




 




the indebtedness secured by the Mortgage, foreclosure of the Mortgage or
conveyance in lieu of foreclosure, the release or termination of the Mortgage
and any or all of the other Loan Documents, any investigation by or on behalf of
Lender, any bankruptcy or other debtor relief proceeding, or any other event
whatsoever.  Any amount to be paid under this Agreement by Obligors shall be a
demand obligation owing by Obligors (which Obligors hereby promise to pay).  Any
one or more of the Obligors, or any other party liable upon or in respect of
this Agreement or the Loan, may be released from liability hereunder or under
the Loan Documents (in whole or in part) without affecting the liability
hereunder of any of the Obligors not so released.

(c)

Rights Cumulative.  Lender’s rights under this Agreement shall be in addition to
all rights of Lender under the other Loan Documents or at law or in equity, and
payments by Obligors under this Agreement shall not reduce Borrower’s or
Obligors’ obligations and liabilities under any of the other Loan Documents.
 The liability of Obligors or any other Person under this Agreement shall not be
limited or impaired in any way by any provision in the other Loan Documents or
applicable law limiting Obligors’ or such other Person’s liability or Lender’s
recourse or rights to a deficiency judgment.  The liability of such other
Person, if applicable, under this Agreement shall not be limited or impaired in
any way by any change, extension, release, inaccuracy, breach or failure to
perform by any party under the Loan Documents, such other Person’s liability
hereunder being direct and primary and not as a guarantor or surety.  

(d)

Rights Under Environmental Requirements.  Nothing in this Agreement or in any
other Loan Document shall limit or impair any rights or remedies of Lender or
any other Indemnified Party against Obligors or any other Person under any
Environmental Requirement or otherwise at law or in equity, including any rights
of contribution or indemnification.

(e)

No Waiver.  No delay or omission by Lender to exercise any right under this
Agreement shall impair any such right nor shall it be construed to be a waiver
thereof.  No waiver of any single breach or default under this Agreement shall
be deemed a waiver of any other breach or default.  Any waiver, consent or
approval under this Agreement must be in writing to be effective.

(f)

Invalid Provisions.  A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and a determination that the application of any provision of
this Agreement to any Person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
other Persons or circumstances.

(g)

Construction.  Whenever in this Agreement the singular number is used, the same
shall include plural where appropriate, and vice versa; and words of any gender
in this Agreement shall include each other gender where appropriate.  The
headings in this Agreement are for convenience only and shall be disregarded in
the interpretation hereof.  The words "include" and "including" shall be
interpreted as if followed by the words "without limitation."

(h)

Applicable Law; Forum.  This Agreement is performable in North Carolina or New
York, and the laws of the State of New York and applicable United States federal
law shall govern the rights and duties of the parties hereto and the validity,
enforcement and interpretation hereof.  Borrower hereby irrevocably submits
generally and unconditionally for itself and in respect of its property to the
jurisdiction of any state court sitting in Mecklenburg County, North Carolina or
any federal court sitting in the Western District of the State of North Carolina
and to the jurisdiction of any state court or any United States federal court,
sitting in the state in which any of the Property is located, over any suit,
action or proceeding arising out of or relating to this Agreement or the Loan.
 Obligors hereby irrevocably waives, to the fullest extent permitted by law, any
objection that Obligors may now or hereafter have to the laying of venue in any
such court and any claim that any such court is an inconvenient forum.  Obligors
hereby agree and consent that, in addition to any methods of service or process
provided for under applicable law, all service of process in any such suit,
action or proceeding in any state court or any United States federal court
sitting in the state(s) specified above may be made by certified or registered
mail, return receipt requested, directed to Obligors at the address for notice
to Obligors stated below, or at a subsequent address of which Lender received
actual notice from Obligors in accordance with the Loan Documents, and service
so made shall be complete five (5) days after the same shall have been so
mailed.  Nothing herein shall affect the right of Lender to serve process in any
manner permitted by law or limit the right of Lender to bring proceedings
against Obligors in any other court or jurisdiction.

(i)

Counterparts; Modification.  This Agreement has been executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement.  This
Agreement may be amended only by an instrument in writing intended for that
purpose executed jointly by an authorized representative of each party hereto.





Page 6




 




Section 8.

Right of Setoff.

Obligors hereby grant to Lender, a continuing lien, security interest and right
of setoff as security for all liabilities and obligations to Lender whether now
existing or hereafter arising, upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender or any entity under the control of Bank of
America Corporation and its successors and/or assigns or in transit to any of
them.  At any time, without demand or notice (any such notice being expressly
waived by Obligors), Lender may setoff the same or any part thereof and apply
the same to any liability or obligation of Obligors even though unmatured and
regardless of the adequacy of any other collateral security for the Loan.  TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO REQUIRE LENDER TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE LOAN WHICH IS EVIDENCED BY THE NOTE PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE OBLIGORS
OR ANY OBLIGORS, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

Section 9.

Waiver of Jury Trial.

OBLIGORS AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THE NOTE OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING
TO THE ADMINISTRATION OF THE LOAN EVIDENCED BY THE NOTE OR ENFORCEMENT OF THE
LOAN DOCUMENTS EVIDENCING AND/OR SECURING THE LOAN, AND AGREE THAT NEITHER PARTY
WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, OBLIGORS
HEREBY WAIVE ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES.  OBLIGORS CERTIFY THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO ACCEPT THE NOTE AND
MAKE THE LOAN.

Section 10.

The Obligors represent and covenant to the Lender that:

(i)

if a corporation, partnership, venture, trust or limited liability company, it
is duly organized, validly existing and in good standing under the laws of the
state of its formation and has full power and authority to execute, deliver and
perform this Agreement; and it will preserve and maintain such legal existence
and good standing;

(ii)

there are no actions, suits or proceedings pending or, to its actual knowledge,
threatened against or affecting Obligors, at law, in equity or before or by any
governmental authorities except actions, suits or proceedings which are fully
covered by insurance or have been disclosed in writing to you or would, if
adversely determined, not be likely to have a material adverse effect on
Obligors’ ability to perform its obligations hereunder; Obligors are not in
material default with respect to any order, writ, injunction, decree or demand
of any court or governmental authorities;

(iii)

the consummation of the transactions contemplated hereby and the performance of
this Agreement have not resulted and will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, bank loan or
credit agreement, corporate charter, by-laws, partnership agreement or other
instrument to which it is a party or by which it may be bound or affected; and

(iv)

to its actual knowledge, it is in compliance with, and the transactions
contemplated by this Agreement do not and will not violate any provision of, or
require any filing, registration, consent or approval under, any federal, state
or local law, rule, regulation, ordinance, order, writ, judgment, injunction,
decree, determination or award (hereinafter, "Laws") presently in effect having
applicability to it; and it will comply promptly with all Laws





Page 7




 




now or hereafter in effect having applicability to it, the violation of which
would have a material adverse effect on the Obligors’ ability to perform its
obligations hereunder.

Section 11.

Entire Agreement; Counterparts; Construction.

This Agreement embodies the entire agreement between Lender and Obligors with
respect to the environmental indemnification by Obligors.  This Agreement
supersedes all prior agreements and understandings, if any, with respect to this
environmental indemnification by Obligors.  This Agreement may not be modified,
amended or superseded except in a writing signed by Lender and Obligors
referencing this Agreement by its date and specifically identifying the portions
that are to be modified, amended or superseded.  As used herein, the words
"include" and "including" shall be interpreted as if followed by the words
"without limitation."

Section 12.

Mandatory Arbitration.  

(a)

Arbitration.  Except to the extent expressly provided below, any controversy,
claim or dispute between or among the parties hereto, including any such
controversy, claim or dispute arising out of or relating to (i) this Guaranty,
(ii) any other Loan Document, (iii) any related agreements or instruments, or
(iv) the transaction contemplated herein or therein (including any claim based
on or arising from an alleged personal injury or business tort) (collectively, a
"Dispute"), shall, upon the request of either party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then-current
rules for arbitration of financial services disputes of the American Arbitration
Association, or any successor thereof ("AAA"), and the "Special Rules" set forth
below.  In the event of any inconsistency, the Special Rules shall control.  The
filing of a court action is not intended to constitute a waiver of the right of
Guarantor or Lender, including the suing party, thereafter to require submittal
of the Dispute to arbitration.  Any party to this Guaranty may bring an action,
including a summary or expedited proceeding, to compel arbitration of any
Dispute in any court having jurisdiction over such action.  For the purposes of
this Dispute Resolution Section only, the terms "party" and "parties" shall
include any parent corporation, subsidiary or affiliate of Lender involved in
the servicing, management or administration of any obligation described in or
evidenced by this Guaranty, together with the officers, employees, successors
and assigns of each of the foregoing.

(b)

Special Rules.

(i)

The arbitration shall be conducted in any U.S. state where real or tangible
personal property collateral is located, or if there is no such collateral in
the City and County where Lender is located pursuant to its address for notice
purposes in this Guaranty.

(ii)

The arbitration shall be administered by AAA, who will appoint an arbitrator.
 If AAA is unwilling or unable to administer or legally precluded from
administering the arbitration, or if AAA is unwilling or unable to enforce or
legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Guaranty may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
 All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Guaranty, referred to collectively as the "arbitrator").

(iii)

All arbitration hearings will be commenced within ninety (90) days of the demand
for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

(iv)

The judgment and the award, if any, of the arbitrator shall be issued with
thirty (30) days of the close of the hearing.  The arbitrator shall provide a
concise written statement setting forth the reasons for the judgment and for the
award, if any.  The arbitration award, if any, may be submitted to any court
having jurisdiction to be confirmed and enforced, and such confirmation and
enforcement shall not be subject to arbitration.

(v)

The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims





Page 8




 




is or are barred.  For purposes of the application of the statute of
limitations, the service on AAA under applicable AAA rules of a notice of
Dispute is the equivalent of the filing of a lawsuit.

(vi)

Any dispute concerning this arbitration provision, including any such dispute as
to the validity or enforceability of this provision, or whether a Dispute is
arbitrable, shall be determined by the arbitrator; provided, however, that the
arbitrator shall not be permitted to vary the express provisions of these
Special Rules or the Reservations of Rights in subsection (c) below.

(vii)

The arbitrator shall have the power to award legal fees and costs pursuant to
the terms of this Guaranty.

(viii)

The arbitration will take place on an individual basis without reference to,
resort to, or consideration of any form of class or class action.

(c)

Reservations of Rights.  Nothing in this Guaranty shall be deemed to (i) limit
the applicability of any otherwise applicable statutes of limitation and any
waivers contained in this Guaranty, or (ii) apply to or limit the right of
Lender (A) to exercise self help remedies such as (but not limited to) setoff,
or (B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Guaranty in a third-party proceeding in any action brought against
Lender in a state, federal or international court, tribunal or hearing body
(including actions in specialty courts, such as bankruptcy and patent courts),
or (E) to enforce any assignment of rents in the Loan Documents, or (F) to
preserve or enforce Lender’s rights and remedies due to the possible application
of New Jersey’s "entire controversy doctrine".  Lender may exercise the rights
set forth in clauses (A) through (F), inclusive, before, during or after the
pendency of any arbitration proceeding brought pursuant to this Guaranty.
 Neither the exercise of self help remedies nor the institution or maintenance
of an action for foreclosure or provisional or ancillary remedies shall
constitute a waiver of the right of any party, including the claimant in any
such action, to arbitrate the merits of the Dispute occasioning resort to such
remedies.  No provision in the Loan Documents regarding submission to
jurisdiction and/or venue in any court is intended or shall be construed to be
in derogation of the provisions in any Loan Document for arbitration of any
Dispute.

(d)

Conflicting Provisions for Dispute Resolution.  If there is any conflict between
the terms, conditions and provisions of this Section and those of any other
provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Guaranty, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort).  In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

(e)

Jury Trial Waiver in Arbitration.  By agreeing to this Section, the parties
irrevocably and voluntarily waive, to the extent permitted under applicable law,
any right they may have to a trial by jury in respect of any Dispute.

Section 13.

No Limitation of Liability.  

The liability of the Obligors hereunder shall in no way be limited or impaired
by, and each of them hereby consents to and agrees to be bound by (a) any
amendment or modification of the Loan Documents; (b) any extensions of time for
performance required by any of the Loan Documents, including, but not limited
to, any extension of the maturity date of any promissory note; (c) any sale (in
full or any interest therein), assignment or foreclosure pursuant to the Loan
Documents or any sale or transfer of all or any part of the Property; (d) any
exculpatory provision in any of the Loan Documents limiting Lender's recourse to
the Property or to any other security, or limiting Lender's rights to a
deficiency judgment against Obligors; (e) the accuracy or inaccuracy of the
representations and warranties made by Borrower or any guarantor under the Loan
Documents; (f) the release of Obligors or any other person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, your voluntary act, or otherwise;
(g) the release or substitution, in whole or in part, of any security for the
note or other evidence of debt issued pursuant to the Loan Documents,  (h)
failure to record or file any of the Loan Documents (or improper recording or
filing of any thereof) or to otherwise perfect, protect, secure or insure any
security interest or lien given as security for the note or other evidence of
indebtedness under the





Page 9




 




Loan Documents (i) the invalidity, irregularity or unenforceability, in whole or
in part, of any of the Loan Documents; and in any of such cases, whether with or
without notice to Obligors and with or without consideration.

Section 14.

Continuation of Indemnity.

This Agreement shall continue to be effective, or be reinstated automatically,
as the case may be, if at any time payment, in whole or in part, of any of the
obligations indemnified against hereby is rescinded or otherwise must be
restored or returned by Lender (whether as a preference, fraudulent conveyance
or otherwise) upon or in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower, any of the Obligors or
any other person, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Borrower, any
of the Obligors or any other person or for a substantial part of Borrower’s, any
of the Undersigned’s or any of such other person’s property, as the case may be,
or otherwise, all as though such payment had not been made.  Each of the
Obligors further agree that in the event any such payment is rescinded or must
be restored or returned, all reasonable costs and expenses (including, without
limitation, reasonable legal fees and expenses) incurred by (you) or on (your)
behalf in defending or enforcing such continuance or reinstatement, as the case
may be, shall constitute costs of enforcement which are covered by each of the
Undersigned’s indemnification obligations under this Agreement.  

Section 15.

Waiver.

The Obligors (a) waive any right or claim of right to cause a marshalling of the
Obligors assets or to cause you to proceed against any of the security for the
Loan Documents before proceeding under this Agreement against the Obligors in
any particular order; (b) agree that any payments required to be made hereunder
shall become due on demand; (c) waive and relinquish all rights and remedies
accorded by applicable law to indemnitors or guarantors, except any rights of
subrogation which the Obligors may have, provided that (i) the indemnity
provided for hereunder shall neither be contingent upon the existence of any
such rights of subrogation nor subject to any claims or defenses whatsoever
which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any of your acts, and (ii) the
Obligors postpone and subordinate (A) the exercise of any and all of their
rights of subrogation to your rights against the Obligors under this Agreement
and (B) any rights of subrogation to any collateral securing the Loan until the
Loan shall have been paid in full.

[Signatures appear on the following page]





Page 10




 




IN WITNESS WHEREOF, Obligors and Lender have caused this Agreement to be
executed as of the date first written above.




BORROWER:

INLAND DIVERSIFIED WHITE PLAINS CITY CENTER, LLC, a Delaware limited liability
company

By: Inland Diversified White Plains City Center Member, LLC, its sole Member and
Manager

By: Inland Diversified White Plains City Center Member II, LLC, its Manager

By: Inland Diversified Real Estate Trust, Inc., its sole Member and Manager

By: /s/ Barry L. Lazarus

Name: Barry L. Lazarus

Title: President

Borrower’s Address:

c/oInland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: Mr. Barry Lazarus, President

Fax: (630) 218-4957

E-mail Address:  blazarus@inlandgroup.com




With a copy to:




Charles J. Benvenuto, P.C.

2901 Butterfield Road

Oak Brook, Illinois 60523

630-571-2331 (office)

630-346-9412 (cell)











Page 11




 




GUARANTOR:

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation

By: /s/ Barry L. Lazarus

Name: Barry L. Lazarus

Title: President

Borrower’s Address:

Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: Mr. Barry Lazarus, President

Fax: (630) 218-4957

E-mail Address:  blazarus@inlandgroup.com




With a copy to:




Charles J. Benvenuto, P.C.

2901 Butterfield Road

Oak Brook, Illinois 60523

630-571-2331 (office)

630-346-9412 (cell)








Page 12




 




LENDER:

BANK OF AMERICA, N.A.

By: ____________________________

Name:

Title:




Lender’s Address:

Bank of America, N.A.

Commercial Real Estate Banking

100 North Tryon Street

NC1-007-11-15

Charlotte, NC  28255

(Attn: Real Estate Loan Administration)











Page 13













EXHIBIT A

(Description of Property)



























